DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7-13, 17 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each wall being bonded at a location of the wall proximate to the upper section by at least one side sealing band on each of the side edges” in lines 5-6. However, it is not clear whether the limitation is merely broad and intended to define side sealing bands that extend along the side edges from the upper end to the lower end (including a location proximate the upper section) or whether the limitation is intended to limit the location of the side sealing bands to a location proximate the upper section. With respect to the latter interpretation, the intended structure of a bag having side sealing bands that are limited to a location proximate the upper section is not clear. 
For the purpose of examination, at least one side sealing band will be considered to bond the at least two parallel walls proximal each of the side edges thereof. 
Claim 1 recites the limitation “the at least two parallel walls, the at least one side sealing band on each of the side edges, and the lower sealing band consist of a nonwoven polyvinyl alcohol resin fabric” in lines 12-14. 
However, the phrase “consist of” excludes the addition of any element, step or ingredient not specified in the claim (see MPEP 2111.03). Accordingly, the limitation would preclude the addition of any element, step or ingredient to the at least two parallel walls, to the at least one side sealing band on each of the side edges, and to the lower sealing band, including the addition of a region having a coarse texture (claims 1, 3, 4, 8-12), the addition of strap-like bands (claim 17), and the addition of embossed, stamped or printed decorative figures or symbols (claim 24). Therefore, the structure intended by the language of the claim is not clear and the metes and bounds of the patent protection desired cannot be ascertained.
For the purpose of examination, the at least two parallel walls will be considered to be formed of a material that consists only of a nonwoven polyvinyl alcohol resin fabric, and the at least one side sealing band on each of the side edges and the lower sealing band will be considered to materially consist of the nonwoven polyvinyl alcohol resin fabric. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-13, 17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2005/0050608 A1, hereinafter Jones) in view of Miwa (US 2009/0196533 A1) and Weder (US 2014/0044380 A1).
Regarding claim 1, Jones teaches a water-degradable flexible bag capable of carrying goods purchased from retailers or wholesalers or packing of consumer goods or hygienic products, wherein the bag comprises at least two parallel walls and wherein the at least two parallel walls are formed of a material consisting of nonwoven polyvinyl alcohol resin fabric (paragraphs 6, 7, 28, 30, 32, 34, 35, 84-87, 162). 
Jones clearly and expressly discloses single-use water-soluble products including single-use vests (paragraph 6) and single-use waste bags (paragraph 87), where the single-use products comprise one or more pieces of water-soluble material that may comprise any of the described water-soluble materials (paragraphs 29, 32, 34, 35, 87) and where the single-use products may consist of the water-soluble material (paragraph 34). Further, the water-soluble materials disclosed by Jones include sheets of nonwoven fabric having polyvinyl alcohol fibers (paragraph 35). Accordingly, Jones expressly defines and contemplates a water-degradable flexible bag having walls (i.e., other single-use water-soluble products which include single-use water-soluble waste bags) of a material consisting of nonwoven polyvinyl alcohol resin fabric (i.e., any of the above-described water-soluble materials). Also see MPEP 2123 and 2131.02 (III). 
Jones fails to teach the structure of the bag further including the at least two parallel walls each having an upper end, an upper section, a lower end, side edges and an outer face, wherein at least one side sealing band bonds the at least two parallel walls proximal each of the side edges thereof, wherein a lower sealing band bonds the at least two parallel walls proximal to the lower ends thereof, wherein an opening is located proximal to the upper ends of the at least two parallel walls, opposite the lower sealing band, and wherein the at least one side sealing band on each of the side edges and the lower sealing band materially consist of the nonwoven polyvinyl alcohol resin fabric of the at least two parallel walls. Miwa teaches an analogous flexible bag having a water-degradable portion and comprising a nonwoven fabric and further teaches that analogous flexible bags are known in the prior art to comprise at least two parallel walls each having an upper end, an upper section, a lower end, side edges and an outer face, wherein at least one side heat sealing band bonds (6-FIG. 3c or 23-FIG. 7i) the at least two parallel walls proximal each of the side edges thereof, wherein a lower heat sealing band (6-FIG. 3d or 23-FIG. 7j) bonds the at least two parallel walls proximal to the lower ends thereof, and wherein an opening is located proximal to the upper ends of the at least two parallel walls, opposite the lower heat sealing band (paragraphs 61-85 and FIG. 1-11). Additionally, the at least one side heat sealing band on each of the side edges and the lower heat sealing band of Miwa materially consist of the nonwoven fabric material forming the walls of the bag due to the sealing bands being formed by heat sealing.  
Accordingly, it would have been well within the level of ordinary skill in the art before the effective filing date of the claimed invention to implement any known bag configuration to the bag of Jones, such as the configuration taught by Miwa wherein the at least two side walls each have an upper end, an upper section, a lower end, side edges and an outer face, wherein at least one side heat sealing band bonds the at least two parallel walls proximal each of the side edges thereof, wherein a lower heat sealing band bonds the at least two parallel walls proximal to the lower ends thereof, wherein an opening is located proximal to the upper ends of the at least two parallel walls, opposite the lower sealing band, and wherein the at least one side heat sealing band on each of the side edges and the lower heat sealing band materially consist of the nonwoven polyvinyl alcohol resin fabric of the at least two parallel walls. As bags are known in the prior art to have various known configurations, the implementation of one known bag configuration to another known bag of a particular material construction would have been obvious to one having ordinary skill in the art and would have yielded predictable results.
Jones also fails to teach a region having coarse texture for incorporating information thereupon, wherein the coarse texture region is located on at least one of the outer faces. Weder teaches an analogous flexible bag comprising sealed side edges and lower ends and an opening opposite the sealed lower end and further teaches that it is known and desirable in the prior art to provide the bag with a region having coarse texture for incorporating information thereupon, wherein the coarse texture region is located on at least one of the outer faces of the flexible bag (paragraph 73). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones by providing the bag with a region having coarse texture for incorporating information thereupon, wherein the coarse texture region is located on at least one of the outer faces of the flexible bag, as taught by Weder, in order to provide the bag with any desired type of visual design. 
Regarding claims 3 and 4, Jones as modified by Miwa and Weder teaches the bag of claim 1 above, wherein the region having the coarse texture corresponds to an embossing or stamping (Weder: paragraph 73) of the nonwoven polyvinyl alcohol fabric.
Regarding claim 7, Jones as modified by Miwa and Weder teaches the bag of claim 1 above, but fails to teach each of the side or the lower sealing bands having a width between 1 and 20 millimeters. However, as the general conditions of the claim are disclosed in the prior art (i.e., side and lower sealing bands) and as sealing bands and their width are variables which achieve a recognized result (i.e., bonding of the side edges and lower ends together), one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jones (as modified by Miwa) by configuring the side and lower sealing bands to have any width that sufficiently bonds the side edges and/or the lower ends together, including the widths as claimed, as it has been held that discovering an optimum or workable range or discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05).
Regarding claims 8 and 9, Jones as modified by Miwa and Weder teaches the bag of claim 1 above, but fails to specifically teach the region having the coarse texture covering the lower sealing band or at least one of the side sealing bands. However, it should be noted that the location and/or frequency of the coarse texture region is merely ornamental and thus, does not define a patentably distinguishable feature absent persuasive evidence that the location and/or frequency is critical. Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it to be an obvious matter of design choice to apply the region having the coarse texture over any portion of the bag, including covering the lower sealing band or at least one of the side sealing bands as claimed. 
Regarding claims 10-12, Jones as modified by Miwa and Weder teaches the bag of claim 1 above, but fails to specifically teach the region having the coarse texture covering about a quarter of a height of the bag, half of a height of the bag, or an entire height of the bag. However, it should be noted that the location and/or frequency of the coarse region is merely ornamental and thus, does not define a patentably distinguishable feature absent persuasive evidence that the location and/or frequency is critical. Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it to be an obvious matter of design choice to apply the region having the coarse texture over any portion of the bag, including covering a quarter of a height of the bag, half of a height of the bag, or an entire height of the bag as claimed. 
Regarding claim 13, Jones as modified by Miwa and Weder teaches the bag of claim 1 above, wherein the bag comprises central openings in the upper section of each of the at least two parallel walls which form grab handles (Miwa: FIG. 1, 5, 6).
Regarding claim 17, Jones as modified by Miwa and Weder teaches the bag of claim 1 above, wherein the bag comprises strap-like bands (4/20) configured to form grab handles (Miwa: FIG. 1, 5, 6).
Regarding claim 22, Jones as modified by Miwa and Weder teaches the bag of claim 1 above, wherein the bag includes an extensible crease (9/10) between the at least two parallel walls, the extensible crease configured to form a gusset (Miwa: FIG. 1, 5, 6). 
Regarding claim 23, Jones as modified by Miwa and Weder teaches the bag of claim 22 above, wherein the extensible crease is arranged vertically or horizontally (Miwa: FIG. 1, 5, 6).
Regarding claim 24, Jones as modified by Miwa and Weder teaches the bag of claim 1 above, wherein the bag includes decorative figures or symbols, embossed or stamped (Weder: paragraph 73). It should be noted that the region of coarse texture disclosed by Weder includes decorative figures or symbols. Regarding decorate figures or symbols that are printed, see 112(b) rejection above. 
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Jones provides no disclosure or suggestion that is relevant to the water-degradable flexible bag claimed but rather is directed to a non-woven fabric vest designed to remove radioactive waste by washing the fabric up to about 25 times without impacting the structural integrity of the vest, is not persuasive.  
Jones expressly discloses that “the present invention is further directed to water-soluble products other than vests including, but not limited to,…waste bags…” (paragraph 85). More specifically, Jones clearly and expressly discloses single-use water-soluble products including single-use vests (paragraph 6) and single-use waste bags (paragraph 87), where the single-use products comprise one or more pieces of water-soluble material that may comprise any of the described water-soluble materials (paragraphs 29, 32, 34, 35, 87) and where the single-use products may consist of the water-soluble material (paragraph 34). Further, the water-soluble materials disclosed by Jones include sheets of nonwoven fabric having polyvinyl alcohol fibers (paragraph 35). Accordingly, Jones provides sufficient and express disclosure relevant to the water-degradable bag claimed and further, expressly defines and contemplates a water-degradable flexible bag having walls (i.e., other single-use water-soluble products which include single-use water-soluble waste bags) of a material consisting of nonwoven polyvinyl alcohol resin fabric (i.e., any of the above-described water-soluble materials).
Applicant’s argument that to the extent that Jones is argued to provide any disclosure related to a bag, Jones exclusively describes the use of films, not a nonwoven polyvinyl alcohol resin fabric, is not persuasive. 
Jones expressly discloses that the invention is further directed to other water-soluble products including single-use water-soluble waste bags (paragraphs 84-87). Jones further expressly discloses that “the single-use products comprise one or more pieces of water-soluble material typically in the form of nonwoven fabric, a woven fabric, a film, or a combination thereof. The water-soluble material may comprise any of the above-described water-soluble materials. Desirably, the single-use products comprise polyvinyl alcohol” (paragraph 87). 
MPEP 2131.02 (III) states that a reference disclosure can anticipate a claim even if the reference does not describe the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination. Accordingly, Jones’ initial generic disclosure and express contemplation of other single-use water-soluble products (paragraphs 84-87) comprising “any of the above-described water-soluble materials” (paragraphs 30, 34, 35) provides sufficient evidence that a person having ordinary skill in the art would immediately envisage a waste bag having walls (i.e., other single-use water-soluble products) consisting of a nonwoven polyvinyl alcohol resin fabric (i.e., any of the above-described water-soluble materials).
Jones does go on to further describe waste bags under the heading “Single-Use Water-Soluble Products Formed From Films” (paragraphs 94-96). However, MPEP 2123 (I) states that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments and MPEP 2123 (II) states that disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure or nonpreferred embodiments. Accordingly, the mere fact that Jones discloses an example and/or a preferred embodiment of the waste bag (i.e., a single-use water-soluble waste bag formed from a film) does not negate Jones’ generic disclosure and express contemplation of other single-use water-soluble products comprising “any of the above-described water-soluble materials” and does not constitute teaching away from the broader generic disclosure of other single-use water-soluble products comprising “any of the above-described water-soluble materials”. 
Applicant’s argument that the bag of Miwa does not disclose the walls and sealing bands consisting of nonwoven polyvinyl alcohol resin fabric, is not persuasive. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Miwa was not intended to teach or relied upon to teach any specific material structure. Rather, Miwa was merely intended to teach a well-known bag configuration. 
Applicant’s argument that the bag of Weder provides no disclosure or suggestion whatsoever related to polyvinyl alcohol, is not persuasive. 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Weder was not intended to teach or relied upon to teach a bag that is water-degradable or a water-degradable material as the argued limitation is already taught by Jones. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                       /NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734					Primary Examiner, Art Unit 3734